

Exhibit 10.2




ADDENDUM DATED December 31, 2009


TO THE
CONSULTING SERVICES AGREEMENT (herein “Agreement”)
DATED December 3. 2009




Between:
Lake Victoria Mining Company, Inc. a publicly traded corporation existing
pursuant to the laws of the State of Nevada with an-address at 1781 Larkspur
Drive, Golden, Colorado, USA 80401



(herein “LVCA”)
Of The First Part


And:
Robert Lupo and/or signee’s., at 16 Spottswood Road, Glen Rock, NJ 07452 as the
Consultant.



(herein “Consultant”')
Of The Second Part


WHEREAS LVCA and Consultant have agreed that the Agreement requires a number of
minor changes;


NOW THEREFORE in consideration of the premises and the respective covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby covenant and agree as follows:




1.0           AMENDMENTS TO THE AGREEMENT


The following items in the are hereby amended as follows:


 
1.1
On the first page to the Agreement, item “2. Compensation” the entire paragraph
is to be replaced with the following paragraph in its entirety up to (i):

“ As consideration for the Consultant's performance of the Services, the Company
agrees to issue to Robert Lupo, and /or signee Three Hundred Thousand (300,000)
shares of the Company’s restricted common stock within 60 days of the execution
of this Addendum to the Agreement and after a probationary period of up to the
same length. During this 60 day probationary period the Company will determine
whether or not the Agreement remains in effect for the entire period, and, if
not, what percentage of the entire compensation has been earned by the
Consultant. Further, if requested by Consultant or nominee, the Company shall at
its sole expense, provide Consultant with a written legal opinion regarding the
tradability of such stock upon the termination of the period of restriction. The
Company and Consultant agree to the following:”

 
 

--------------------------------------------------------------------------------

 



1.2           Item 3. on page 2 "Tenn and Termination. ", the last sentence in
the paragraph:


“Termination by either party shall not result in the forfeiture by Consultant of
the Shares or right to a written legal opinion regarding the tradability of the
Shares.”


to be replaced with the following sentence:


“Termination by either party shall result in the Compensation being subject to
item 2. above. If Termination by either party happens after the probationary
period then it shall not result in the forfeiture by the Consultant of any of
the Compensation or the right to a written legal opinion regarding the
tradability of the shares.”


2.0           ENTIRE AGREEMENT


 
2.1
This Addendum to the Agreement constitutes the entire revisions to the agreement
and understanding of the parties with respect the amendments herein to the
Consulting Services Agreement.



IN WITNESS WHEREOF, each of the parties to this Addendum to the Agreement has
executed or caused this agreement to be executed as of the date first above
written.



 
LAKE VICTORIA MINING COMPANY, INC.
             
Per:
ROGER A. NEWELL
 
President, Roger A. Newell
         
CONSULTANT
                   
Per:
ROBERT LUPO
       
Robert Lupo





 
 
 

 









 
 

--------------------------------------------------------------------------------

 
